Citation Nr: 0634113	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  98-10 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD) with bipolar disorder.

2.  Entitlement to a disability rating in excess of 
70 percent for PTSD with bipolar disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) granted service 
connection for PTSD and assigned a 10 percent rating.  In a 
June 1999 rating decision the RO denied service connection 
for a hiatal hernia.  The veteran perfected appeals of those 
decisions.  The RO subsequently included bipolar disorder in 
the definition of the service-connected psychiatric disorder, 
and increased the rating to 70 percent.

In Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, VA must consider a claim for a total rating 
based on individual unemployability.  The veteran has 
appealed the disability rating assigned for PTSD, claiming 
entitlement to a 100 percent rating.  He has also claimed 
entitlement to a total rating based on unemployability, and 
submitted evidence of unemployability due to his service-
connected psychiatric disability.  The Board finds, 
therefore, that his appeal of the assigned rating 
incorporates the issue of entitlement to a total rating based 
on individual unemployability.  Roberson, 251 F.3d at 1384.

The issue of secondary service connection for a 
gastrointestinal disorder is addressed in the remand portion 
of the decision below and is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD with bipolar disorder is manifested by grossly 
inappropriate behavior and persistent danger of hurting self 
or others and results in total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
with bipolar disorder are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  Because a 100 percent schedular rating has been awarded, 
the claim for a total rating based on individual 
unemployability is moot.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.101 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS
Evaluation of PTSD with Bipolar Disorder

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in January 
1998.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

In an August 2005 rating decision the RO re-defined the 
service-connected psychiatric disorder (PTSD) to include 
bipolar disorder, based on a February 2005 medical opinion 
showing that the bipolar disorder became clinically manifest 
during service.  The RO increased the rating for the combined 
psychiatric impairment to 70 percent, effective with the date 
of claim for service connection of April 11, 1997.  The 
veteran asserts that he is entitled to a total rating because 
he is unable to maintain employment due to the psychiatric 
disorder.

The General Rating Formula for Mental Disorders specifies 
that a 100 percent disability rating applies if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The evidence indicates that the veteran has a long history of 
psychiatric symptoms dating back to at least 1990, when he 
was hospitalized for a suicide attempt.  He stopped working 
February 8, 2005, due to the manifestations of his 
psychiatric disorder.  During a February 2005 psychiatric 
examination he reported that he had the uncontrollable 
impulse to put his hand to his head in a gun-like gesture and 
to state out loud that he might as well kill himself.  This 
activity was causing problems with his employment because it 
disturbed his co-workers and anyone else who witnessed it.  
The psychiatrist characterized this activity as "automatic 
behavior."  The veteran resigned from his employment due to 
fear of being fired-he had had more than 37 jobs since his 
separation from service.

The examiner found that the veteran demonstrated symptoms of 
anxiety and a mood disorder, including low mood, guilt, 
hopelessness, loss of interest in things he formerly liked, 
low energy, worthlessness, low self-esteem, difficulty 
concentrating, less pleasure from life, and social 
withdrawal.  He had ongoing suicidal thoughts about hanging, 
but had not followed through due to concerns for his wife.

The examiner assessed the severity of the psychiatric 
disorder by assigning a combined global assessment of 
functioning (GAF) score of 45 (51 for PTSD and 40 for bipolar 
disorder).  A GAF score of 45 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The 
GAF score assigned by the examiner is, therefore, indicative 
of total social and occupational impairment.

The veteran's treating psychiatrist provided a March 2005 
report showing that although the veteran could perform the 
activities of daily living, he preferred staying in bed.  He 
had difficulty driving because he could not remember his 
destination or directions, and channel-surfed when watching 
television because of his inability to concentrate.  He had 
difficulty maintaining a social conversation, avoided family 
gatherings, and his only social contact was his wife.  The 
psychiatrist described the veteran as having severe affective 
pathology that made him disabled from competitive employment.

The evidence shows that the veteran has not worked since 
February 8, 2005, due to the disability caused by his 
psychiatric disorder.  His "automatic behavior" represents 
grossly inappropriate behavior and his ongoing suicidal 
ideation is indicative of persistent danger of hurting self 
or others.  The Board finds, therefore, that the criteria for 
a 100 percent schedular rating were met effective February 8, 
2005.  Fenderson, 12 Vet. App. at 126-27.  A 100 percent 
schedular rating is not warranted prior to that date because 
he was fully employed, and the 70 percent rating that has 
been assigned appropriately compensates him for the degree of 
disability prior to the termination of his employment.  
Because a 100 percent schedular rating has been assigned, his 
claim of entitlement to a total rating based on individual 
unemployability is moot.  See 38 U.S.C.A. § 7104 (West 2002); 
Herlehy v. Principi, 15 Vet. App. 33 (2001) (per curium); 
38 C.F.R. § 20.101 (2006).


Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to a 
higher rating in January 2005.  In that notice the RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
38 C.F.R. § 3.159(b) (2006).

Although the notice was sent following the decision on 
appeal, the delay in issuing the notice was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notice was sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006).  In addition, the Board's grant of a total rating 
negates any defect in the content or timing of the section 
5103(a) notice.  

The veteran has not been informed of the specific evidence 
relevant to determining the appropriate effective date.  The 
Board's assignment of the effective date for the 100 percent 
rating was in the context of an appeal of the initial rating 
that is within the Board's jurisdiction to establish.  See 
Fenderson, 12 Vet. App. at 126-27.  For that reason the 
notice informing him of the evidence needed to show 
entitlement to a higher rating is sufficient to inform him of 
the evidence relevant to establishing the effective date for 
the higher rating.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the 
private and VA treatment records he identified, and provided 
him VA psychiatric examinations in June 1997, February 1999, 
and February 2005.  All development requested in the Board's 
prior remands has been completed.  

The available evidence indicates that the veteran was awarded 
disability benefits from the Social Security Administration 
(SSA), but a copy of his SSA claims file is not of record.  
Given the Board's disposition of his appeal, the Board finds 
that the failure to obtain a copy of the SSA claims file is 
non-prejudicial.  The Board further finds that no further 
assistance is necessary to substantiate the appeal of the 
assigned rating.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2006).


ORDER

A 100 percent schedular rating for PTSD with bipolar disorder 
is granted effective February 8, 2005, subject to the laws 
and regulations pertaining to the payment of monetary 
benefits.


REMAND

The veteran contends that his gastrointestinal disorder, 
which has been diagnosed as a hiatal hernia, gastroesophageal 
reflux disease, and esophagitis, is secondary to his service-
connected psychiatric disorder.  In the January 2005 notice 
the RO informed the veteran of the evidence needed to 
substantiate a claim based on direct service connection, but 
he has not been informed of the evidence needed to establish 
secondary service connection.  For that reason remand of this 
issue is required.

The veteran provided an Authorization and Consent to Release 
Information to VA for Dorothy Trubish, MD, indicating that 
she had treated him for his gastrointestinal disorder.  The 
RO made one request for his medical records from that 
physician, but no records were received.  A second request 
was not sent, and the veteran was not informed of the 
physician's failure to provide the records.  See 38 C.F.R. 
§ 3.159(c)(1) and (e) (2006).  An additional attempt should 
be made to obtain those records, and the veteran should be 
notified if the records are not received.

The available evidence indicates that the veteran has been 
awarded SSA disability benefits.  A copy of the SSA decision, 
as well as the medical evidence relied upon in reaching that 
decision, may be relevant to the issue on appeal and should 
be considered by the Board in determining the merits of the 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 189 
(2002).

Accordingly, this issue is remanded for the following:

1.  Ensure that VA's duty to notify the 
veteran of the evidence needed to 
substantiate his claim based on secondary 
service connection, as defined in the 
statute, its implementing regulation, 
court decisions, and VA directives, is 
fulfilled.  

2.  Request the veteran's treatment 
records from Dorothy Trubish, MD.  If the 
physician fails to provide the records, 
inform the veteran of that fact.

3.  Obtain from the SSA the records 
pertinent to the veteran's claim for 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue remaining on appeal.  
If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


